Title: Bezaleel Howe to David Humphreys, 30 March 1790
From: Howe, Bezaleel
To: Humphreys, David



Sir
New York 30 March 1790

As Congress are making an Addition to their Military Establishment, I am induced to offer myself as a Candidate for an Appointment in the same—hopeing my past Services will claim

Your influence with the President in my behalf I served in the late War almost Nine years which I hope will plead in my favor. I was a Captain in the Army, and since the Peace have been a Captain of Infantry in this City which I recruited & Disciplind for which I received the most flattering Marks of Approbation, from the Principal Officers in the State & City, many of whom have Certified, that my private as well as my Military Character stands fair—and to keep it so shall ever be my study—These are my Pretensions to the Notice of the President, and hope he may think me Worthy of an Appointment, Your Communicating my Wishes to the President will much Oblidge sir your most obedt Hbbe Servt

Bezaleel Howe

